         Case 1:19-cv-10023-KPF Document 146 Filed 06/26/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 PETRÓLEOS DE VENEZUELA, S.A., PDVSA
 PETRÓLEO, S.A., and PDV HOLDING, INC.,

        Plaintiffs and Counterclaim Defendants,
                                                           No. 19 Civ. 10023 (KPF)
        - against -

 MUFG UNION BANK, N.A. and GLAS
 AMERICAS LLC,

        Defendants and Counterclaim Plaintiffs.


         DECLARATION OF CHRISTOPHER J. CLARK IN SUPPORT OF
     DEFENDANTS AND COUNTERCLAIM PLAINTIFFS’ MOTION TO STRIKE
       UNAUTHORIZED SUBMISSION OF CARLOS VECCHIO (ECF NO. 80)


CHRISTOPHER J. CLARK hereby declares, pursuant to 28 U.S.C. § 1746:

               1.     I am an attorney admitted to practice in this Court and a member of the

law firm of Latham & Watkins LLP, 885 Third Avenue, New York, New York 10022-4834.

I am counsel for Defendants and Counterclaim Plaintiffs MUFG Union Bank, N.A. (the

“Trustee”) and GLAS Americas LLC (the “Collateral Agent”), in their respective capacity as

Trustee and Collateral Agent, under the Indenture dated October 27, 2016, and the Pledge and

Security Agreement dated October 28, 2016, governing PDVSA’s Senior Secured Notes due

2020, in the above-captioned case. I submit this declaration to place before the Court certain

documents referred to in the accompanying Motion to Strike Unauthorized Submission of Carlos

Vecchio (ECF No. 80) filed in this action on June 26, 2020.

               2.     Attached as Exhibit 1 is a true and correct copy of a transcription of an

excerpt of a conversation involving the Special Attorney General to the Bolivarian Republic of

Venezuela (the “Republic”), Dr. José Ignacio Hernández. The excerpt was released in audio
         Case 1:19-cv-10023-KPF Document 146 Filed 06/26/20 Page 2 of 3



format during a press conference on or about June 18, 2020. Exhibit 1 provides the transcription

of that audio in its original Spanish, as well as in its certified English translation.

                3.      Attached as Exhibit 2 is a true and correct copy of the signed Stipulation

and Order Governing Expert Discovery.

                4.      Attached as Exhibit 3 is a true and correct copy of excerpts of the

transcript of the February 6, 2020 hearing in this matter before this Court.

                5.      Attached as Exhibit 4 is a true and correct copy of the resignation letter of

José Ignacio Hernández, dated May 28, 2020, and a tweet by José Ignacio Hernández, dated June

18, 2020. Exhibit 4 provides the resignation letter and tweet in their original Spanish, as well as

certified English translations.

                6.      Attached as Exhibit 5 is a true and correct copy of a press release issued

on behalf of the Guaidó Administration titled “PDVSA 2020 Bond Trial Doesn’t Mean

Repudiation of Venezuela’s Foreign Debt,” dated November 14, 2019 and published in both

Spanish and English on the Centro de Comunicación Nacional (“National Communication

Center”) website. The press release was last accessed electronically on June 26, 2020.

                7.      On June 16, 2020, I sent a letter to Donald Verrilli of Munger, Tolles &

Olson (“Munger Tolles”), counsel to the Republic, informing him that the Republic’s June 9,

2020 filing of a letter from its Ambassador to the United States, Carlos Vecchio (ECF No. 80)

was improper. Attached as Exhibit 6 is a true and correct copy of that letter.

                8.      On June 22, 2020, I participated in a meet and confer conference with

counsel at Munger Tolles to discuss withdrawal of the Republic’s letter. During the call, Munger

Tolles informed me that they would not withdraw their submission. Munger Tolles also




                                                   2
         Case 1:19-cv-10023-KPF Document 146 Filed 06/26/20 Page 3 of 3



informed me that they believed the submission was proper under Federal Rule of Civil

Procedure 44.1.



I declare under penalty of perjury that the foregoing is true and correct.



Dated:         June 26, 2020
               Greenwich, Connecticut




                                                      ________________________
                                                       Christopher J. Clark




                                                  3
